Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action


Continued Examination Under 37 CFR 1.114

Terminal Disclaimer (TD) was received and approved by the Office on 04/21/2022, therefore, obviating Double Patenting rejection raised in the preceding Office Action.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 04/21/2022 has been considered.  

Specification

Specification, as amended on 04/21/2022, does not introduce any new matter and is accepted.


Examiner’s Amendment


Claims 49 and 51 recite "memory", "instruction", and processor executing instructions. There is no nexus between the "memory" and "instructions". To expedite prosecution, Examiner contacted Mr. Zimmerman and requested amendment of said claims. It was agreed that said claims shall be amended to recite "instructions in the memory". Mr. Zimmerman authorized the Examiner, on 05/12/2022, to enter the amended claims via an Examiner's Amendment.


Please amend claims  as follows:


1.	(Original) An apparatus comprising:
a data correlator to correlate first network traffic data collected by a network meter to streaming data collected by a media presentation device meter;
a network traffic data filter to determine second network traffic data that pertains to streaming media streaming on a streaming device, the second network traffic data based on the first network traffic data; and
a profile generator to generate a traffic profile based on a relationship between the second network traffic data and the streaming media streaming on the streaming device to reduce a computational burden of identifying the streaming media, the traffic profile including network traffic data entries indicative of the streaming media.

2.	(Original) The apparatus of claim 1, wherein the data correlator is to:
obtain the first network traffic data via a network interface; and
obtain a notification including at least an identity of the streaming device and the streaming data.

3.	(Original) The apparatus of claim 1, wherein, the first network traffic data includes at least one of domain names, IP addresses, URLs, MIME types, bandwidth, duration of events, and count of events.

4.	(Original) The apparatus of claim 1, wherein, the data correlator is to correlate the first network traffic data to the streaming data by associating the first network traffic data to a duration of the streaming media.

5.	(Original) The apparatus of claim 1, wherein, the network traffic data filter is to filter out excess network traffic data from the first network traffic data that is not related to the streaming device or the streaming media to determine the second network traffic data. 

6.	(Original) The apparatus of claim 1, wherein, the relationship between the second network traffic data and the streaming media is based on correlating pertinent network traffic data to the streaming media.

7.	(Original) The apparatus of claim 6, wherein, the profile generator is to use the traffic profile and additional traffic profiles to modify the relationship between the second network traffic data and the streaming media to refine the pertinent network traffic data for the streaming media.

8.	(Original) An apparatus comprising:
a traffic profiler to generate a traffic profile to reduce a computational burden of identifying streaming media being presented on a media presentation device, the traffic profile including first network traffic data indicative of the streaming media; and
a network traffic analyzer to:
obtain the traffic profile and second network traffic data corresponding to the streaming media; and
generate, in response to a score for the second network traffic data meeting a threshold of similarity, a network traffic analysis report identifying the streaming media being presented on the media presentation device.

9.	(Original) The apparatus of claim 8, wherein the traffic profiler is to generate the traffic profile based on a relationship between the streaming media and the first network traffic data, the first network traffic data filtered from third network traffic data including excess network traffic data that does not pertain to the streaming media.

10.	(Original) The apparatus of claim 8, wherein the score for the second network traffic data corresponds to similarity between the second network traffic data and the traffic profile, and the network traffic analyzer is to: 
generate the score for the second network traffic data and additional scores for the second network traffic data, the additional scores corresponding to similarities between the second network traffic data and additional traffic profiles, respectively;
rank the score and the additional scores; and
in response to a highest one of the ranked scores meeting the threshold of similarity, generate the network traffic analysis report.

11.	(Original) The apparatus of claim 10, wherein the network traffic analyzer is to, in response to determining that the highest one of the ranked scores does not meet the threshold of similarity, determine whether the highest one of the ranked scores has not met the threshold of similarity before.

12.	(Original) The apparatus of claim 10, wherein the network traffic analyzer is to:
in response to determining that the highest one of the ranked scores has not met the threshold of similarity before, obtain additional traffic profiles from a media monitoring database; and
in response to determining that the highest one of the ranked scores has met the threshold of similarity before, transmit the second network traffic data to the traffic profiler for further analysis.

13.	(Original) The apparatus of claim 8, wherein the network traffic analyzer is to present the network traffic analysis report on at least one of a display, webpage, or application interface.

14.	(Original) The apparatus of claim 8, wherein the network traffic analysis report associates the second network traffic data with a media services providing the streaming media.

15.	(Original) A non-transitory computer-readable storage medium comprising instructions that, when executed, cause a machine to at least:
generate a traffic profile to reduce a computational burden of identifying streaming media being presented on a media presentation device, the traffic profile including first network traffic data indicative of the streaming media;
obtain the traffic profile and second network traffic data corresponding to the streaming media; and
generate, in response to a score for the second network traffic data meeting a threshold of similarity, a network traffic analysis report identifying the streaming media being presented on the media presentation device.

16.	(Original) The computer-readable storage medium of claim 15, wherein the instructions cause the machine to generate the traffic profile based on a relationship between the streaming media and the first network traffic data, the first network traffic data filtered from third network traffic data including excess network traffic data that does not pertain to the streaming media.

17.	(Original) The computer-readable storage medium of claim 15, wherein the score for the second network traffic data corresponds to similarity between the second network traffic data and the traffic profile, and the instructions cause the machine to: 
generate the score for the second network traffic data and additional scores for the second network traffic data, the additional scores corresponding to similarities between the second network traffic data and additional traffic profiles, respectively;
rank the score and the additional scores; and
in response to a highest one of the ranked scores meeting the threshold of similarity, generate the network traffic analysis report.

18.	(Original) The computer-readable storage medium of claim 17, wherein the instructions cause the machine to, in response to determining that the highest one of the ranked scores does not meet the threshold of similarity, determine whether the highest one of the ranked scores has not met the threshold of similarity before.

19.	(Previously Presented) The computer-readable storage medium of claim 17, wherein the instructions cause the machine to:
in response to determining that the highest one of the ranked scores has not met the threshold of similarity before, obtain additional traffic profiles from a media monitoring database; and
in response to determining that the highest one of the ranked scores has met the threshold of similarity before, transmit the second network traffic data for further analysis.

20.	(Original) The computer-readable storage medium of claim 15, wherein the instructions cause the machine to present the network traffic analysis report on at least one of a display, webpage, or application interface.

21-34.	(Cancelled)

35.	(Previously Presented) The computer-readable storage medium of claim 15, wherein the network traffic analysis report associates the second network traffic data with a media services providing the streaming media.

36.	(Previously Presented) The computer-readable storage medium of claim 16, wherein the instructions cause the machine to:
obtain the third network traffic data; and
obtain a notification including at least an identity of a streaming device streaming the streaming media and streaming data representing the streaming media.

37.	(Previously Presented) The computer-readable storage medium of claim 36, wherein the instructions cause the machine to correlate the third network traffic data to the streaming data by associating the first network traffic data to a duration of the streaming media.

38.	(Previously Presented) The computer-readable storage medium of claim 36, wherein the instructions cause the machine to filter out the excess network traffic data from the third network traffic data that is not related to the streaming device or the streaming media to determine the first network traffic data. 

39.	(Previously Presented) The computer-readable storage medium of claim 16, wherein the relationship between the first network traffic data and the streaming media is based on correlating pertinent network traffic data to the streaming media.

40.	(Previously Presented) The computer-readable storage medium of claim 16, wherein the instructions cause the machine to use the traffic profile and additional traffic profiles to modify the relationship between the first network traffic data and the streaming media to refine pertinent network traffic data for the streaming media.

41.	(Previously Presented) The computer-readable storage medium of claim 15, wherein at least one of the first network traffic data or the second network traffic data includes at least one of domain names, IP addresses, URLs, MIME types, bandwidth, duration of events, and count of events.

42.	(Previously Presented) A method comprising:
generating a traffic profile to reduce a computational burden of identifying streaming media being presented on a media presentation device, the traffic profile including first network traffic data indicative of the streaming media;
obtaining the traffic profile and second network traffic data corresponding to the streaming media; and
generating, in response to a score for the second network traffic data meeting a threshold of similarity, a network traffic analysis report identifying the streaming media being presented on the media presentation device.

43.	(Previously Presented) The method of claim 42, further including generating the traffic profile based on a relationship between the streaming media and the first network traffic data, the first network traffic data filtered from third network traffic data including excess network traffic data that does not pertain to the streaming media.

44.	(Previously Presented) The method of claim 42, wherein the score for the second network traffic data corresponds to similarity between the second network traffic data and the traffic profile, and the method further includes: 
generating the score for the second network traffic data and additional scores for the second network traffic data, the additional scores corresponding to similarities between the second network traffic data and additional traffic profiles, respectively;
ranking the score and the additional scores; and
in response to a highest one of the ranked scores meeting the threshold of similarity, generating the network traffic analysis report.

45.	(Previously Presented) The method of claim 44, further including, in response to determining that the highest one of the ranked scores does not meet the threshold of similarity, determining whether the highest one of the ranked scores has not met the threshold of similarity before.

46.	(Previously Presented) The method of claim 44, further including:
in response to determining that the highest one of the ranked scores has not met the threshold of similarity before, obtaining additional traffic profiles from a media monitoring database; and
in response to determining that the highest one of the ranked scores has met the threshold of similarity before, transmitting the second network traffic data for further analysis.

47.	(Previously Presented) The method of claim 42, further including presenting the network traffic analysis report on at least one of a display, webpage, or application interface.

48.	(Previously Presented) The method of claim 42, wherein the network traffic analysis report associates the second network traffic data with a media services providing the streaming media.

49.	(Currently Amended) An apparatus comprising:
memory;
instructions in the memory; and
at least one processor to execute the instructions to:
correlate first network traffic data collected by a network meter to streaming data collected by a media presentation device meter;
determine second network traffic data that pertains to streaming media streaming on a streaming device, the second network traffic data based on the first network traffic data; and
generate a traffic profile based on a relationship between the second network traffic data and the streaming media streaming on the streaming device to reduce a computational burden of identifying the streaming media, the traffic profile including network traffic data entries indicative of the streaming media.

50.	(Previously Presented) The apparatus of claim 49, wherein, the at least one processor is to correlate the first network traffic data to the streaming data by associating the first network traffic data to a duration of the streaming media.

51.	(Currently Amended) An apparatus comprising:
memory;
instructions in the memory; and
at least one processor to execute the instructions to:
generate a traffic profile to reduce a computational burden of identifying streaming media being presented on a media presentation device, the traffic profile including first network traffic data indicative of the streaming media; 
obtain the traffic profile and second network traffic data corresponding to the streaming media; and
generate, in response to a score for the second network traffic data meeting a threshold of similarity, a network traffic analysis report identifying the streaming media being presented on the media presentation device.

52.	(Previously Presented) The apparatus of claim 51, wherein the score for the second network traffic data corresponds to similarity between the second network traffic data and the traffic profile, and the at least one processor is to: 
generate the score for the second network traffic data and additional scores for the second network traffic data, the additional scores corresponding to similarities between the second network traffic data and additional traffic profiles, respectively;
rank the score and the additional scores; and
in response to a highest one of the ranked scores meeting the threshold of similarity, generate the network traffic analysis report.









Allowable Subject Matter

Claims 1-20 and 35-52 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1, 8, 15, 42, 49, and 51 (and their respective dependent claims) are allowed. 

As such claims 1, 8, 15, 42, 49, and 51 comprise a unique combination of elements that are not taught or suggested by the prior art of record, available to the Examiner at this time and within the resources and time limits dictated by the Patent Office, when considering the claims as a whole.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MARANDI whose telephone number is (571)270-1843. The examiner can normally be reached Monday-Friday 8-7 ET flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES R MARANDI/Primary Examiner, Art Unit 2421